Case 1:18-cv-23918-MGC Document 18 Entered on FLSD Docket 04/04/2019 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        Case No. 18-23918-Civ-COOKE/GOODMAN

  GRACE SOLIS,

         Plaintiff,

  vs.

  FIRST NATIONAL COLLECTION
  BUREAU, INC.,

        Defendant.
  __________________________________/
         ORDER SETTING CIVIL TRIAL DATE AND PRETRIAL DEADLINES
         Pursuant to Local Rule 16.1, and the Court’s expedited track procedures regarding
  the Federal Fair Debt Collection Act (FDCPA)-based cases, it is hereby ORDERED as
  follows:
         1.      Trial Date and Calendar Call. This case is set for trial on the Court’s two-
  week trial period commencing September 30, 2019, at 9:30 a.m., before the undersigned
  United States District Judge at the Wilkie D. Ferguson, Jr. United States Courthouse,
  Courtroom 11-2, 400 North Miami Avenue, Miami, Florida. Calendar Call shall be held on
  Wednesday, September 25, 2019, at 3:00 p.m., at the same location. The case shall be
  assigned to the expedited case management track.
         2.      Pretrial Conference. No Pretrial Conference shall be held in this action,
  unless the Court determines that a pretrial conference is necessary.      Should a pretrial
  conference be set, the compliance deadlines as set forth in the remainder of this Order shall
  remain unaltered.
         3. Pretrial Deadlines. The pretrial deadlines are as follows:
         April 12, 2019       Plaintiff ’s Statement of Claim

         April 26, 2019       Defendant’s response to Plaintiff ’s Statement of Claim

         May 3, 2019          Joinder of parties and claims, and amendment of pleadings.
Case 1:18-cv-23918-MGC Document 18 Entered on FLSD Docket 04/04/2019 Page 2 of 8



         May 17, 2019          Parties shall furnish opposing counsel with a written list
  containing the names and addresses of all fact witnesses intended to be called at trial and
  only those witnesses listed shall be permitted to testify unless good cause is shown and there
  is no prejudice to opposing party. The parties are under a continuing obligation to
  supplement discovery responses within ten (10) days of receipt or other notice of new or
  revised information.

           June 3, 2019        All fact discovery must be completed.

         June 21, 2019          Plaintiff must furnish expert witness list to the Defendant,
  along with the summaries/reports required by Local Rule 16.1(k), and only those expert
  witnesses shall be permitted to testify. Within the fourteen-day period thereafter, Plaintiff
  shall make its experts available for deposition by Defendant.

           June 21, 2019       All dispositive pretrial motions and memoranda of law must be
  filed.

         July 5, 2019          Defendant must furnish expert witness list to the Plaintiff along
  with the summaries/reports required by Local Rule 16.1(k), and only those expert witnesses
  shall be permitted to testify. Within the fourteen-day period thereafter, Defendant shall
  make its experts available for deposition by Plaintiff.

        July 5, 2019          Mediation must be completed. The Court has issued
  concurrently herewith a separate Order of Referral.

           July 19, 2019       All expert discovery must be completed.

        July 19, 2019          All Daubert motions and accompanying memoranda of law
  must be filed.

          August 2, 2019         (a) A Joint Pretrial Stipulation must be filed. The stipulation
  shall conform to Local Rule 16.1(e) and include a joint, neutral summary of the claims and
  defenses in the case, not to exceed one short paragraph per litigant claim, to be read as an
  introduction for voir dire examination. The Court will not accept unilateral pretrial
  stipulations, and will strike sua sponte any such submissions. Should any of the parties fail
  to cooperate in the preparation of the joint pretrial stipulation, all other parties shall file a
  certification with the Court stating the circumstances. Upon receipt of such certification,
  the Court shall issue an order requiring the non-cooperating party or parties to show cause
  why such party or parties (and their respective attorneys) have failed to comply with the
  Court’s order.       A copy of the joint pretrial stipulation shall be emailed to
  Cooke@flsd.uscourts.gov, in MS Word format, at the time of filing; and

  (b)     A Joint Summary of the Parties’ Motion(s) In Limine must be separately filed. The
  joint summary shall contain a cover page providing the style of the case and an index of the
  motion(s) in limine. For each evidentiary issue, the joint summary must include: a one page
Case 1:18-cv-23918-MGC Document 18 Entered on FLSD Docket 04/04/2019 Page 3 of 8



  argument identifying the evidence sought to be excluded or included at trial and citing legal
  authority supporting exclusion or inclusion; and a one page response to the argument citing
  legal authority in support of admission or exclusion of the disputed evidence. The parties
  shall work together to prepare the joint summary, and are encouraged to resolve evidentiary
  issues through stipulation. Motions in limine will not be accepted in any other form.

          August 16, 2019       (a) Final proposed jury instructions and verdict form must
  filed.1 The parties shall submit a SINGLE, JOINT set of proposed jury instructions and
  verdict form, though the parties need not agree on the proposed language of each or any
  instruction or question on the verdict form. Where the parties do agree on a proposed
  instruction or question, that instruction or question shall be set forth in Times New Roman
  14 point typeface. Instructions and questions proposed only by the plaintiff(s) to which the
  defendant(s) object shall be italicized. Instructions and questions proposed only the
  defendant(s) to which the plaintiff(s) object shall be bold-faced. Each jury instruction shall
  be typed on a separate sheet and must be supported by citations of authority. Each disputed
  jury instruction shall also state the basis for the objection(s) at the bottom of the sheet,
  before the citations of authority. In preparing their requested jury instructions, the parties
  shall utilize as a guide the Pattern Jury Instructions for Civil Cases approved by the United
  States Eleventh Circuit, including the Directions to Counsel contained therein. A copy of
  the proposed jury instructions and verdict form shall be emailed to
  Cooke@flsd.uscourts.gov, in MS Word format, at the time of filing, or);

  (b)    A trial witness list indicating each witness who will testify at trial, a one-sentence
  synopsis of the testimony, and in consultation with opposing counsel, indicate the amount
  of time needed for direct and cross examination;

  (c)   A list of witnesses with some identifying information (address or place of
  employment) to provide to jury; and

  (d)    Proposed Voir Dire questions specific to the case (general voir dire questions should
  not be included).

  (e)    Any proposed deposition designations, cross-designations, and objections therein.
  Parties must submit their designations in one table, with columns listing the witnesses’
  names, the deposition dates, the proposed designations by page and line, and any objections
  using the codes listed in Local Rule 16.1(e)(9).

         4.     Trial Instructions. All exhibits must be pre-marked. The Plaintiff ’s exhibits
  shall be marked numerically preceded by the letter “P.”        Defendant’s exhibits shall be
  marked numerically preceded by the letter “D.” For example, Plaintiff ’s exhibit shall be
  marked P-1, P-2, P-3 etc. Likewise, Defendant’s exhibit shall be marked D-1, D-2, D-3 etc.

  1 If this action is to be set for a bench trial the Parties are directed to submit proposed
  findings of fact and conclusions of law in lieu of proposed jury instructions.
Case 1:18-cv-23918-MGC Document 18 Entered on FLSD Docket 04/04/2019 Page 4 of 8



  A typewritten exhibit list setting forth the number and letter, and description of each exhibit
  must be submitted at the time of trial. The parties shall submit said exhibit list on Form AO
  187, which is available from the Clerk’s office.
         5.      Motions for Extensions and Continuance. Barring the most extreme of
  compelling circumstances, the Court will not grant any motions for extensions of time or
  a continuance. A motion for continuance will not stay the requirement for the filing of a
  Pretrial Stipulation and, unless an emergency situation arises, a motion for continuance will
  not be considered if not filed at least fourteen (14) days prior to the date on which the trial
  calendar is scheduled to commence.
         6.      Formatting. In addition to complying with Local Rule 5.1, any motion and
  accompanying memorandum of law shall not exceed a combined length of twenty pages, all
  non-dispositive motions must be accompanied by a proposed order, and all motions,
  memoranda of law, proposed orders, and other documents created for the Court’s review
  shall be uploaded from a PDF document created within MS Word (and not from a scanned PDF
  document). Finally, motions, memoranda of law, proposed orders, and other documents
  created for the Court’s review must adhere to the following specifications:
         a.      12 pt. Calisto MT font;
         b.      One inch margins on all sides;
         c.      1/2 inch tab setting;
         d.      1.5 Line Spacing;
         e.      Full Justified;
         f.      Conforming to the exemplar order attached to this Order;
         g.      Filed electronically with the corresponding motion; and
         h.      In the case of proposed orders, e-mailed as a Microsoft Word (.doc)
  document to cooke@flsd.uscourts.gov. The subject line of the e-mail shall include: (i) case
  number, (ii) case name, and (iii) docket entry number of the corresponding motion.
         Failure to comply with the foregoing requirements may result in the relevant motion
  being denied without prejudice.
         7.      Settlement. If this case is settled, counsel are directed to inform the Court
  promptly by calling Chambers and submitting an appropriate order for dismissal within ten
  (10) days of notification of settlement to the Court, pursuant to Federal Rule of Civil
Case 1:18-cv-23918-MGC Document 18 Entered on FLSD Docket 04/04/2019 Page 5 of 8



  Procedure 41(a)(1). The case will remain on the trial calendar until the Court enters an
  order dismissing the action.
         8.      Non-Compliance. Non-compliance with any provision of this Order may
  subject the offending party to sanctions, including dismissal of claims or striking of
  defenses. It is the duty of all counsel to enforce the timetable set forth herein in order to
  insure an expeditious resolution of this cause.
         9.      Resolution without the Court. Should the matter be settled or otherwise
  resolved between the Parties, a notice indicating the same shall be filed immediately.
         10.     Election to Magistrate Judge Jurisdiction. Within thirty (30) days from the
  date of this Order, the parties shall jointly complete and file with the Court the Election to
  Jurisdiction By a United States Magistrate Judge for Final Disposition of Motions Form
  appended to this Order. The Court will not accept unilateral submissions in this regard;
  thus, a “Yes” should be checked only if all parties agree. If the parties consent to a full
  disposition of the case by the Magistrate Judge, including trial and entry of final judgment,
  the parties shall jointly file the election form appended to this Order.
         DONE and ORDERED in chambers, at Miami, Florida this 4th day of April 2019.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of record
Case 1:18-cv-23918-MGC Document 18 Entered on FLSD Docket 04/04/2019 Page 6 of 8



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        Case No. 18-23918-Civ-COOKE/GOODMAN

  GRACE SOLIS,

         Plaintiff,

  vs.

  FIRST NATIONAL COLLECTION
  BUREAU, INC.,

        Defendant.
  __________________________________/
                 ELECTION TO JURISDICTION BY A UNITED STATES
              MAGISTRATE JUDGE FOR FINAL DISPOSITION OF MOTIONS
         In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned parties to
  the above-captioned civil matter hereby jointly and voluntarily elect to have a United States
  Magistrate Judge decide the following motions and issue a final order or judgment with
  respect thereto:
         1.      Motions for Costs                  Yes _____     No _____

         2.      Motions for Attorney’s Fees        Yes _____     No _____

         3.      Motions for Sanctions              Yes _____     No _____

         ____________         ________________________________________
         (Date)               (Signature-Plaintiff ’s Counsel)

         _____________        ________________________________________
         (Date)               (Signature-Defendant’s Counsel)

         __________           ________________________________________
         (Date)               (Signature-Defendant’s Counsel)

         __________           ________________________________________
         (Date)               (Signature-Defendant’s Counsel)
Case 1:18-cv-23918-MGC Document 18 Entered on FLSD Docket 04/04/2019 Page 7 of 8



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                         Case No. 18-23918-Civ-COOKE/GOODMAN

  GRACE SOLIS,

         Plaintiff,

  vs.

  FIRST NATIONAL COLLECTION
  BUREAU, INC.,

        Defendant.
  __________________________________/
                            ELECTION TO JURISDICTION BY A
                      UNITED STATES MAGISTRATE JUDGE FOR TRIAL
         In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned parties to
  the above-captioned civil matter hereby jointly and voluntarily elect to have a United States
  Magistrate Judge conduct any and all further proceedings in the case, including TRIAL, and
  entry of final judgment with respect thereto.

         ___________                  _________________________________
         (Date)                       (Signature-Plaintiff ’s Counsel)

         ___________                  _________________________________
         (Date)                       (Signature-Defendant’s Counsel)


         ___________                  _________________________________
         (Date)                       (Signature-Defendant’s Counsel)

         ___________                  _________________________________
         (Date)                       (Signature-Defendant’s Counsel)
Case 1:18-cv-23918-MGC Document 18 Entered on FLSD Docket 04/04/2019 Page 8 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        Case No. 18-23918-Civ-COOKE/GOODMAN

  GRACE SOLIS,

           Plaintiff,

  vs.

  FIRST NATIONAL COLLECTION
  BUREAU, INC.,

        Defendant.
  __________________________________/
                                      TITLE OF ORDER
           THIS MATTER is before the Court upon [Plaintiff/Defendant, insert name(s),]
  Motion for..., [DE (insert docket entry number)], filed [insert date].
           The Court, having reviewed the Motion and being advised fully in the premises,
  hereby
           ORDERS and ADJUDGES as follows:
           [Insert text of proposed judgment and order.]
           DONE and ORDERED in chambers, at Miami, Florida, this           day of [insert
  month], 2012.



                                                    ___________________________________
                                                    MARCIA G. COOKE
                                                    UNITED STATES DISTRICT JUDGE



  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of record
